OFFICE   OF   THE    AlTORNEY       GENERAL     OF    TEXAS
                                  AUSTIN




    Honorable mory H. Spenosr
    County Attorney
    Aransaa County
    Rockport, Texas

    Dear sir:



                                                          ,   8ddr4aaed   to

                                                       tter to r4-




                                                 or the saa An-
                                           ang in Aransaa County


                                  0r ~4~4,    snd 8pe~iii04ilJ
                                  the ElanAntonlo LOsn arul
                                 d 8 lax-4 amount of real es-
                                ounty, Tabs,    and they dB0
                             oottle vhl4h we19 p4xmwmntly
                             these Aratmr8   Cmnt~ lapdr, it
        being the oustom of the San Antonio Lmn and
        Trust canpany to retain thla hard in Arumcu
        (Xmnky and to ship the lnor4a44 to their pro-
         p4rt14s in m00k6 c0uatr for wupbg.      3m-
         ing such years, lncrludlngthe yeou 1936, the




a
Honorable Emory la.Spsnaer, Pew 2


    San ANonlo   Loan and Tntat Cam-   disposed
    of all of Itr r4al e4tate alt\uted b Aran-
    4aa County, T0m4, to th4 FoCeral govenment
    for a game and Wild vater fowl r6mlgB. but
    retained J.traattle in tald county, aa a
    matter of fsat 076the 84m4 lands, having
    leaa4d th4 84~14fQP $rBSiIIgp~rpOa4l from th4
    P6dersl ~ov4rment, and therorftw mtiaed to
    render said osttle for taxation, t&a      th4
    poaItlon auatain4d by your plwvIou4 oplnlon
    in this ratter.   A~anaas Countyhaa aontinued
    to as8484 these osttle for taxation for th4
    year4 1937 lo 1941, lnoluaIv4,and the tot41
    amount of taxes dua on these aasesamentaat
    the gm4ent tiae is rpproxiaokely  )3,300.00,

         "Upon the publloatlon OS your 0~191on
    Ho. O-4202 the CcPiBBiOWPS’   Court of Aran-
    naa County nqueat4d NV. Hobart Huaon, an
    attommy OS Refuglo, Texa4, to make further
    fav4st%g8tlcmof tbs feats uonaeming tk4
    aotual oheraoter or the 34n Antonio Loan 4ml
    Tm4t Capany, 4nd 4ap4al*llyvh4ther it v44
    absn\ringoorporationvtthia the aeanlxq of
    the rtatute mll4d on by you in the pr4vIoua
    oplnlon. ml8 qu6rtlon vaa not gano lute by
    you at that time, koauae the hata   auImitt4d
     for your aonalderatlon    coweded   that ths San
    Antcmio Loan and Tmsst Capaayvas a bank-
    aorporatlon. As a ~~ault of Hr. Huaon’a in-
    vertigatlon of the faata, he haa arrived at
    a oontrary conolu8Soa ar quite fully appear
    from a copy of his opinion addr4484d to Jim-
    orable B. 3. 30x County Judge of Aranaaa Cow-
    ty, and vhloh la 4ttaohad hereto for your eon-
    slderatlon.
          "3 will be appreciatedif you vlll COP-
     slder this question in the light of'tiw faota
     above oet out and those given in Xr. %u80n18
     OQI~IOZIattroh4d, and 4dvlse ua tither ths
     areesaments of aattle ovned \;fthe S&a Anton-
     lo Loan 8rld !mlst   comp8ny8lld aatueill.~ altu-
     .atsd3~ Armsaa County, Texas, for the years
     1937-1941, f.noluaiv4,ar4 Valid a844saPant4,
     and if not, what dlaposltton should be amAe
     of suoh:so64aaa4nta In order to claar the tax
     recotia of said oopnty.'
BOaOMbl4 IpIoryX. Speaoer,          Pa64 3


           lt4   have given 08xeSul     study   to the questions   aub-
mitted to ua In JCJW lettar of Eov4W4r 19, 1942, vh4mi.n
you raqueated us to r4aoaald4r oux oplnloa to. o-4202, r4-
lating to the tuatlon of omttle ovmd by th4 S4n Antonio
Loan k Txuat CmPMy.     Wshave  d4ly4d aolongb4Sor4 r4-
plying ln oxder to lnv4atlgat4  thorimghly   th4 oharter pov-
era andnattw4 of thp bualn488 04adwt4d by th4 San Antao
Lofm b Txuat Ccq4ny for th4 puqtoas of a4oert4ialngvheth-
er it be a "bank or 'bank      oorpor4tl4n"vlwa th4 mean-
lng OS Artlalea 7165 ma& n 72 , R.C.S., 1925, w&d otbr atat-
utea. We thmk you for 4aoloslng in y4ur letter 4 oopy of
the  oplnlon on this aubjeat d&ml J@y 16, 191)2,by Hr. Hobart
Busan, vhl4h ha4 km roat helpful. lf4 also viah to 4rpmas
our appnolatlon to the amb4ra of th4 State Bmklng Depart-
meat ud to Nr. Loroy 0. Derars,   Attorney   for tba San Aataa-
lo Loaa & Txuat Capmay, for their    osop4rrtlan  uuI eaalatane4
in 4ur lnv4atlgatl4n0s th4 Seats 4nd 18~ nlatiag to th4
qwatlona Imululainvolwd.
          R4?4r4no4 to th4 noorda  in th4 Ssaratary of
State*8 off104 lhov that the San Aatoalo L0aa & Trust Ca-
pmy vaa -tend      CQ Warah 1, 1891, v%th the follwlng pur-
pose olauaer
           "Th4 purpua48 of the oorposatl4n4r4 th4 44-
     amuletian sad loaa of awey, to set a8 truat44
     or aaa~ee or ~4041~4s vhea dea&nated         by say
     pa~on, oorporatlm or oourt to so de, and to do
     a gen4r41 flduola~ amd dqwaltow     business     aml
     to sat 48 ueuutor   4nd katm4ntary gruudlaa vh4n
     dealgnrrt4d as auoh by a deeeased."
          By erendwnt filed Febmary 8, 1897, tk4 purpose
018ua4 of the 6heirtervaa ahaq4d so aa to nad 4a follwa:
             "The purposes of the corporationaxe the
     eoaumulatioasad lopn of m4Uey~ to sot 48
     txuaks or maaignu        or r404lnr t&an dealgaated
     by   may  permon,   oorpoFstlonor uouxt    to do BOJ
     and to do 4 goner41 Slduoly and depository
     buala48aJ     sad to eat es ueoutor     or gkmrdW3
     vh4a dealgnat4d es auoh by a d4oouedJ and for
     prumotlng     urd taking  hook %!I MnufsoturWg
     oa~i4nl44 or oorperaklonaJsad for the 4~409
     tloa or wpalr of any building or irpX0Vmott
     aad   for   ths 404umulat10n
                              sod 10ur of m4Xi4y fo'or
     add purpore; and for th4 puxah880, sale od
     aubdlvlalonof nal property ln totma, oltl48
     and villages 4nd their auburba, not 4Xt4Mw
Banorsbla    Ewory H. sp4aoer, Fqe     4


      MOM than two mile8 b4ycmd th4ir llmlta, and
      sop the a4aauletlon 8nd lout 0s ucm4y Sor
      thnt purpou.*
           The pr484nt purpose 4leua4 0s th4 5m Antonio
Loan Q Trust Capany vu    adopted by charter mmdmsnt
rim    txnRoveadt6r4, 1911, and reads u rol1ova~
               "The purpose 0s the oorporatlonla a~&
      shell oontinue to ba to aot w truat40 or
      assignee     or nooiver wlwa dealgnebd by sly
      poracm, oorporatlonOP otmrt to do so, arxl
      to do 4 g4neml flduoiclr7     and depoalk~
      bualwaa~ and to aot aa executor and testa-
      mentaq gurdl~ vhea designated as auah w
      a deoeeaed."
              The only other -t            t0 thm bt4r      0s tb
San Antonio    Loan b Trust
                         Capauy vu 0n4 tiled Ootokr 26,
1937, for th4 8014 pwp484 OS 4xt4nding its aorporet.4
                                                    4x18-
tea44 ?or fifty ~442-4.

          Astor a 0anN   04naid4mticnr0s th4 purpose  olauar
0s the darter 0s th4 son Anton20 mm a Tru8t collpurr~ in 00n-
neotlan vlth th4 lppll4eble ltatutu, v4 ban mnalud4d tbet
said oarporetlonla lultbr e %enk* Por e 4beuMng oorpom-
tion", a nd,Uwvfo r ela M t luth4riz4d to do 8 bank&q bua-
lwaa. In raot, it d44s not olelr to hair4auah authority.
          Artlale  '~65, R.C.S. 1925, expressly wpllos to
m4v4ry benk, vhekher  of lamaa or deg4alt, bamkbr broker,
dealer In exohange, or atookJobbar.    APtlob 7166 applies
to "every banking oorporatloa,  atete or netlfmel." It la
obrlow that as the S8n Antonio Loan B TrU4t Coupany la
not a bank, eltblr of laatw or drpoalt, cad la not a knk-
er, broker. dealer in uruJ!uage or stooljobberor banking
aorporatloa,atets or netlonal, It do4a not ocm4 wlthla eny
of the oetegorlesmentlosud ln 4ith4r of these statutes.
         Artlole 7166 vea osl&%nally 4nuMd ln 1885 la the
ldentlaal larrgupgees it nov neda u Seatlolr28 of IL B. Ro.
439, Seotlon 131, Page 105, Aota 1885, 19th L4glal4turr Reg-
ular Seaalon. ALrtiOlb 7165 vu origbml3j    enacted in 3895,
ia the ld4atloel languge u it xmv reads,    as put     0s 9.B. lo.
68, Chapter 33, Page 37, Aota 1895, 24th krgia~atatre,    RegUlu
S4aalon.  At the time 0s the or&&ml 4naatoent 0s t&es0 lava
the   womb    %nk”   and   @buWng   oorporatlaa”   oould   not   bar4 z-e-
rermd to aa~ oorpofcrtlcma
                         organizedunder             the lr.vaof Texan,
Honorable Emory 1. speneer, ?age 5


slnae Artlale XVI, Seotiim 16, of the Constitution,as
it then red expressly forbed tha orlmtume of m        state
oorpart%tlon%ith  baakIng or dlroount  prl+lloges'. ma80
tvo acts, vhen passed, could b8vs referred only to nation61
banks, private banks md Individualsor portnershlps. Under
the mmendment to Arti    XYS, Section 16 of the Constitution
in 1904, the reremnoe to 'stat. benking oorporation'aumt
hsve been treated a0 surplusage. SiMe the s8n lntonio Loan
lkTrust Caspany is, by vlrtuo of its ohwter   powers, ndthar
a bsnk, a bsnking corporation,nor a state aorporatlon    with
banking or disoount privllegos, e national bank, 8 prlvrte
bank, au lndivldualor por+.nershAp  engaged ln the bsnking
~lness, neither Artlale 7165 nor Artiole 7166 applies to
  .
         The Constttutionof S!exasin Artiole 8, Seation
11 thereof, provides as tolPovsr




     lse tho pqaaitt of ta+s of non-resldants-ofooua-
     ties to bs made at the oiflm ot the CaPrptroller
     of F-ublioAaoounts.  And all lands andotherpro-
     perty not rendwad for taxation by the ovner them-
     o f sh a ll b elsessa d a tits   t8ir v8lue
                                               b y th ep r o -
     per oiiicer   .*

          Artlale 7153 of Yaman        Annotated Civil Statutes
of 1925 provides ea follovsr




     or oounty shall be iisted -~~assom6d in the o&?i-
     ty OS the resldenoe of the mer   thenot, 03 In
     the eowaty where the prI.&tclpal
                                    of'f'lee
                                           ot sueh om-
     er is situated.
            As M int8rprOt the frets sot out In your letter,
the cattle belonging to the San Antonio Losn & Trust Company
had acquired   a situs ln Arensas oowtr on January 1st of the
Honorable ~BsoryM. spenoor,
                          tagto
                              6


respectivepars     thay vers us~ss~d  for t&u bJ the ooun-
tY*  YOU   are ttlenfon  nsp~otfull~  advised it Is the opin-
ion of’ this departrent   that odd oattle vera properly sub-
ject to taxation by Aransu oountx.
          Our oonolusion 18 supported by the lathoritl~s
cited belov. Clampitt v. Johnson, 42 S.Y. 8661 Wwgonor
v. Uhaley, 50 S.U. 153, vrit of error refused;    0uarmnt.y
USe Ins. 00. of Houston v. Oity of Austin,     108 Tex. 209,
190 8.~. 189.
            our opinion Ilo.O-4202 vu based um   the ustmp-
tiollthat the San Antonio Loan b Trust CapuQ- was 0 bulk-
lrq oorporatlon;   slnoe that usumptlan was erroneous, said
oplnlon is vlthdravll.